Citation Nr: 0001796	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-15 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss, currently evaluated as zero percent 
disabling.

2.  Entitlement to a 10 percent rating under 38 C.F.R. 
§ 3.324 based on multiple noncompensable service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in July 1998 and August 1998 
by the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

The veteran has alleged that his service-connected bilateral 
hearing loss has increased in severity.  


CONCLUSION OF LAW

The claim of entitlement to an increased rating for bilateral 
hearing loss, currently evaluated as noncompensable, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  


Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

With regard to claims for increased ratings, the Court has 
held that an allegation that a service-connected disability 
has increased in severity - that is, that the current 
disability rating is not an accurate reflection of the 
impairment caused by that disability - is, in and of itself, 
a sufficient basis upon which to find that the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In the instant case, the veteran has made such allegations in 
the course of his appeal.  For example, the veteran stated 
the following in his VA Form 9 (Appeal to Board of Veterans' 
Appeals):  "I feel that I should be granted a payable rate 
of SCD due to my declining hearing condition."  The Board 
accordingly finds that the veteran's claim for entitlement to 
an increased rating for bilateral hearing loss is well 
grounded.


ORDER

The claim of entitlement to a compensable evaluation for 
bilateral hearing loss is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to a compensable evaluation 
for bilateral hearing loss is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  


The veteran submitted to a June 1998 VA audiometric 
examination, the results of which, when calculated in 
accordance with Table VI of 38 C.F.R. § 4.85(h), yield 
hearing impairment numeric designations of 'III' for both the 
right and left ears.  Using Table VII of 38 C.F.R. § 4.85(h), 
the veteran's current numeric designations generate a zero 
percent (noncompensable) disability rating.  However, the 
veteran is on the borderline between a zero and ten percent 
rating.  If, for example, the veteran's level of speech 
discrimination for his left ear dropped just one percentage 
point since his last examination (from 84 percent to 83 
percent), his Table VI numeric designation would increase to 
'IV', thereby generating a Table VII disability rating of ten 
percent.  In considering the veteran's allegation that his 
hearing ability has been in continual decline, coupled with 
the fact that the veteran last underwent audiologic testing 
over 18 months ago, the Board finds that VA's duty to assist 
in this case requires that he be afforded an additional 
audiologic examination to allow for a proper consideration of 
his claim using the most recent data available.  

With regard to the veteran's claim for entitlement to a 10 
percent rating under 38 C.F.R. § 3.324, the Board finds that 
this issue is inextricably intertwined with his claim for an 
increased rating for bilateral hearing loss, since granting a 
compensable rating for his service-connected hearing loss 
disability would render a claim under 38 C.F.R. § 3.324 moot.  
The Board, therefore, cannot presently rule on this issue.
Accordingly, this claim is REMANDED to the RO for the 
following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
examined him or afforded him treatment 
for his bilateral hearing loss since the 
date of his last VA audiometric 
examination in June 1998.

2.  Upon receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical records if necessary, the RO 

should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled pursuant to either the 
examination of or treatment rendered for 
his bilateral hearing loss.  

3.  Following receipt of any and all such 
records, the RO should afford the veteran 
a VA audiometric examination.  

4.  The RO is to advise the veteran that 
failure to report for a scheduled VA 
examination without showing good cause 
may have an adverse affect upon his 
claim, to include the possible denial 
thereof.

5.  Following completion of all requested 
actions, the RO should review the claim, 
and determine whether a compensable 
evaluation for the veteran's service-
connected bilateral hearing loss 
disability can now be granted.  If the 
decision remains in any manner adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto. The appellant has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).
The case should then be returned to the 
Board for further appellate 
consideration, as warranted. 

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.


The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional medical 
evidence.  No inferences as to the ultimate disposition of 
this case should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).






 


